Citation Nr: 1032401	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  02-05 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
including as secondary to the Veteran's service-connected 
disabilities.

2.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected residuals of a right inguinal 
herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1957 to August 1960.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2001 and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, that denied the benefits sought on 
appeal.  The Veteran appealed those decision and the case was 
referred to the Board for appellate review.  

The Veteran testified in support of his claims at a 
videoconference hearing before a Veterans Law Judge in June 2008.  
A transcript of that proceeding is of record.  

The case was previously before the Board in October 2008, on 
which occasion it was remanded for the issuance of corrective 
notice and for further development of the record.  The requested 
development has been completed to the extent possible and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the 
Veteran's service-connected depression aggravated his erectile 
dysfunction.  

2.  The Veteran's service-connected residuals of a right inguinal 
herniorrhaphy is not evidenced by a small or large, postoperative 
recurrent, or unoperated irremediable, inguinal hernia, not well 
supported by truss or not readily reducible or by severe to 
complete paralysis of the ilio-inguinal nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
erectile dysfunction, as secondary to the Veteran's service-
connected depression, are met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (effective prior to October 10, 2006); 
38 C.F.R. § 3.102 (2009).

2.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected residuals of a right inguinal 
herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.31, 4.114 Diagnostic Code 7338, 4.124a Diagnostic Codes 
8530, 8630 (200


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the appellant dated March 2001, January 2004, May 
2004, October 2005, August 2007 and November 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, however, finding 
that VA is not required to tailor § 5103(a) notice to individual 
veterans or to notify them that they may present evidence showing 
the effect that worsening of a service-connected disability has 
on their employment and daily life for proper claims 
adjudication.  For an increased rating claim, section § 5103(a) 
now requires that the Secretary notify claimants generally that, 
to substantiate a claim, they must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  

With regard to the Veteran's claim for a rating in excess of 10 
percent for his service-connected residuals of a right inguinal 
herniorrhaphy, the Board notes that the November 2008 letter from 
the RO to the Veteran met the requirements of Vazquez-Flores.  
This was followed by a readjudication in a May 2010 Supplemental 
Statement of the Case (SSOC).  Accordingly, the notice timing 
error did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  In addition, the 
appellant and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal and have not argued that 
any errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the appellant in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the appellant's appeal.

The Veteran has claimed entitlement to service connection for 
erectile dysfunction as secondary to his service-connected 
disabilities.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic disorder 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a disability 
that is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  In the context of claims for 
secondary service connection, the evidence must demonstrate an 
etiological relationship between the service-connected disability 
or disabilities on the one hand and the condition said to be 
proximately due to the service-connected disability or 
disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 
(1998).  Secondary service connection may also be warranted for a 
non-service-connected disability when that disability is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a 
claim for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused or 
aggravated by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).

38 C.F.R. § 3.310, the regulation concerning secondary service 
connection, was amended effective October 10, 2006.  See 71 FR 
52744-47, (Sept. 7, 2006).  The intent was to conform to the 
regulation to Allen v. Brown, a U.S. Court of Appeals for 
Veterans Claims decision that clarified the circumstances under 
which a Veteran may be compensated for an increase in the 
severity of an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice- connected disease or injury.  See 38 C.F.R. § 
3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran first claimed entitlement to service connection for 
erectile dysfunction in March 2002.  A November 2002 rating 
decision denied entitlement to service connection for that 
condition, finding that the Veteran's erectile dysfunction was 
not related to his inguinal hernia repair, the Veteran's only 
service-connected condition at that time.  The Veteran submitted 
a Notice of Disagreement (NOD) with that decision in June 2003.  
A Statement of the Case (SOC) was issued in December 2003 and the 
Veteran filed a Substantive Appeal (VA Form 9) in January 2004.  
The Board notes that in a September 2007 rating decision the 
Veteran was granted entitlement to service connection for 
depression, and a 30 percent rating was assigned effective from 
March 12, 2002.  In October 2008 the Board remanded this issue of 
entitlement to service connection for erectile dysfunction for 
further development.  The requested development has been 
completed and no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

The evidence of record includes service treatment records, 
private treatment records, VA treatment records, VA examination 
reports and both written and oral statements from the Veteran.  

The evidence does not show, and the Veteran does not contend, 
that he experienced erectile dysfunction in service.  The 
Veteran's primary contention is that his erectile dysfunction is 
secondary to his service-connected disabilities.  

The Veteran has been afforded numerous VA examinations in 
connection with his claim.  The first VA examination afforded in 
connection with the Veteran's claim of entitlement to service 
connection for erectile dysfunction was conducted in September 
2002.  During that examination the Veteran reported having 
erectile dysfunction with only intermittent erections, once every 
three days between the age of 18 and 40.  The Veteran also 
reported that since the age of 40 he has not been able to have 
erections with intercourse.  The examiner noted that diabetes 
mellitus was diagnosed in 1995 and that the Veteran was on 
several medications.  On physical examination both testicles 
appeared normal with a right epididymal cyst palpated.  The 
phallus was uncircumcised and normal without evidence of plaque.  
The examiner stated that it was unlikely that an acute nervous 
injury led to the Veteran's erectile dysfunction and that 
depression and diabetes mellitus might have contributed to the 
Veteran's difficulties.  

The Veteran was afforded an additional VA examination in 
September 2004.  During that examination the Veteran again 
indicated that he was experiencing erectile dysfunction with an 
onset shortly after his inguinal hernia operation.  However, the 
examiner noted that there was no evidence in the record 
documenting any relationship.  The examiner noted that the 
Veteran had been treated with prescription drugs, but that these 
had not improved the Veteran's ability to have penile erections.  
An addendum to this examination was added in January 2006.  At 
that time the examiner stated that it was more likely than not 
that the Veteran's erectile dysfunction was related to lifestyle 
issues and/or to the pathophysiologic consequences of aging and 
that it not likely do to the Veteran's inguinal hernia repair.  

Most recently, following the Board's October 2008 remand, the 
Veteran was afforded a VA examination in May 2009.  During that 
examination the Veteran indicated that he was unsure of the exact 
year he began having problems with erectile dysfunction, but 
stated that he has had problems as far back as 12 to 15 years.  A 
long standing history of chronic depressive symptoms was 
indicated and the examiner noted the Veteran's service-connected 
depression.  Treatment included a vacuum pump device that was 
found to be ineffective.  Examination of the penis indicated 
normal results, but the Veteran's testicles were tender on 
examination.  The examiner determined that the most likely 
etiology was a psychological condition  Elaborating, the examiner 
stated that it was at least as likely as not that the Veteran's 
erectile dysfunction was caused by or aggravated by his service-
connected depression.  The examiner's accompanying rationale 
indicates that decreased libido and erectile dysfunction are 
well-known complications of depression and that the Veteran has 
been depressed and receiving treatments for many years, as 
evidenced by reports in the claims file.  The examiner stated 
that this may explain his history of problems with erectile 
dysfunction for so many years, and that even taking into account 
that the Veteran has other medical conditions that may also 
aggravate the condition, his chronic depressive symptoms would be 
a major contributor or cause which would explain his long history 
of erectile problems.  The examiner also noted that the Veteran's 
erectile dysfunction appears to have started prior to his 
diagnosis of diabetes mellitus.  The examiner concluded by 
stating that it was at least as likely as not that the Veteran's 
erectile dysfunction was caused by or aggravated by his service-
connected depression, but that the degree of aggravation is 
subjective.  

Two separate VA medical professionals have indicated that the 
Veteran's erectile dysfunction is likely related to and/or 
aggravated by his service-connected depression and no evidence to 
the contrary has been presented.  As such, the evidence in this 
case is at least equally balanced in terms of whether the 
Veteran's depression aggravated his erectile dysfunction.

Accordingly, service connection for erectile dysfunction, 
secondary to depression, is warranted.  

In addition, the Board notes that the Veteran has claimed 
entitlement to a rating in excess of 10 percent for his service-
connected residuals of a right inguinal herniorrhaphy.  
Essentially, the Veteran contends that the evaluation assigned 
for that condition does not accurately reflect its severity. 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

The Veteran first claimed entitlement to service connection for 
residuals of a right inguinal hernia in April 1978.  A May 1978 
rating decision granted entitlement to service connection for 
that condition and assigned a noncompensable rating effective 
from April 3, 1978, the date the Veteran filed his claim.  On two 
separate occasions, in January 1989 and March 1992, the Veteran 
claimed entitlement to a compensable rating.  Rating decisions 
issued in August 1991 and July 1992 denied entitlement to a 
compensable rating.  In June 1993 the Veteran again claimed 
entitlement to a compensable rating.  A rating decision issued in 
June 1994 granted entitlement to a 10 percent rating, effective 
from June 9, 1993.  Since then the Veteran has claimed 
entitlement to a rating in excess of 10 percent on multiple 
occasions.  Each time the RO denied the Veteran's claim, and in 
decisions from July 1997 and February 1999 the Board also denied 
entitlement to a rating in excess of 10 percent on both schedular 
and extraschedular bases.

In January 2001 the Veteran again claimed entitlement to a rating 
in excess of 10 percent for his service-connected residuals of an 
inguinal herniorrhaphy with ilio-inguinal nerve entrapment.  A 
September 2001 rating decision once again denied entitlement to a 
rating in excess of 10 percent.  The Veteran submitted a Notice 
of Disagreement (NOD) in March 2002 and a Statement of the Case 
(SOC) was issued later that month.  In April 2002 the Veteran 
filed a Substantive Appeal (VA Form 9), perfecting his appeal.  
An additional rating decision in October 2004 continued the 10 
percent rating.  

In October 2008, following a June 2008 hearing before a Veterans 
law Judge, the Board remanded the claim for the issuance of 
corrective notice, specifically a letter compliant with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Following the issuance 
of this letter in November 2008 and a May 2010 Supplemental 
Statement of the Case (SSOC), the Veteran's claim is once again 
before the Board.  

The Veteran's residuals of a right inguinal herniorrhaphy is 
currently rated as 10 percent disabling under Diagnostic Code 
7338.  Diagnostic Code 7338 pertains to inguinal hernias.  Under 
this section, a noncompensable evaluation is warranted for an 
inguinal hernia not operated, but remedial; or small, reducible, 
or without true hernia protrusion.  A 10 percent evaluation 
contemplates a postoperative recurrent hernia, readily reducible 
and well-supported by a truss or belt.  A 30 percent evaluation 
is in order for a small, postoperative recurrent, or unoperated, 
irremediable, inguinal hernia, not well supported by truss or not 
readily reducible.  A 60 percent evaluation is assigned for a 
large postoperative and recurrent inguinal hernia, not well 
supported under ordinary conditions and not readily reducible, 
when considered inoperable.  An additional 10 percent is added 
for bilateral involvement, provided the second hernia is 
compensable.

As the evidence indicates nerve damage, the Board must also 
consider whether a compensable evaluation can be assigned under 
38 C.F.R. § 4.124a, Diagnostic Codes 8530 and 8630.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8530 for ilio-inguinal nerve 
paralysis, a 10 percent evaluation is only warranted for severe 
to complete paralysis.  This is the maximum available schedular 
evaluation under this section.  A noncompensable evaluation is 
warranted for mild to moderate paralysis of the ilio-inguinal 
nerve.  Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic 
Codes 8530.

The relevant evidence of record consists namely of VA examination 
reports and both written and oral statements from the Veteran.  
VA treatment records indicate that the Veteran was seen in 
October 2000 for complaints of chronic inguinal pain. 

During an April 2001 VA examination the examiner noted that the 
Veteran underwent a right inguinal hernia repair in 1957.  Since 
that time, the Veteran has had pain in the right groin, mostly 
located in the scrotum and testicle, described as a hernia that 
goes back in to the abdominal cavity.  The Veteran stated that he 
has not had relief from the groin pain since that operation and 
that he has taken several medications and has had steroids 
injected, all without any relief of pain.  On physical 
examination the examiner noted that the Veteran has right lower 
quadrant pain associated with a previous appendectomy.  A right 
inguinal herniorrhaphy scar was noted, as was severe tenderness 
to the right testicle and over the pubic tubercle.  The Veteran 
denied any loss of sensation around the scrotum or around the 
inner thigh and normal sensation in the area of the herniorrhaphy 
incision was indicated.  Some prominence of the cord at the level 
of the symphysis pubic, as well as an atrophic testicle, was 
noted.  The examiner stated that he could not definitely rule out 
the presence of a right inguinal hernia.  A lidocaine injection 
test was performed and the examiner determined that nerve 
entrapment was unlikely.  

The Veteran was afforded another VA examination in September 
2004.  During that examination the Veteran stated that he 
currently had little or no inguinal discomfort.  It was noted 
that the Veteran underwent injections of the right inguinal area 
in July 2004 and August 2004 and the Veteran reported that since 
these injections there had been little or no inguinal discomfort.  
Physical examinations did not reveal any inguinal tenderness.  
There was no inguinal adenopathy and no inguinal hernias on other 
side.  Both testes were intrascrotal and of normal size, shape 
and consistency. 

The Veteran was provided another VA examination in February 2008.  
On physical examination the examiner noted that there was 
hyperthesia of scrotum and right testicle, but examination of the 
testicles was normal.  The examiner determined that the Veteran's 
complaints with regard to pain were unchanged since 2004. 

In June 2008 the Veteran participated in a hearing before a 
Veterans Law Judge.  During that hearing the Veteran reported 
that all of his medical treatment was through the Houston VA 
Medical Center.  When asked about his residuals of inguinal 
hernia the Veteran stated that he was in constant pain.  He did 
not report any radiating pain.  

Following this hearing the Veteran underwent a VA examination for 
his erectile dysfunction.  During that examination the examiner 
stated that the Veteran had testicular tenderness and tenderness 
to palpation. 

The Veteran has also submitted testicular ultrasound results 
dated October 2004 from the St. Joseph Hospital Medical Imaging 
Department.  Those records referenced increased vascular flow to 
the right testis compared to the left and several other findings.  
Statements from a private physician from November 2005 noted that 
the Veteran suffered from depression as a result of his nerve 
entrapment.  

The Board also notes that an attempt to obtain the Veteran's 
Social Security Administration Records has been made.  In March 
2006 a response from the Social Security Administration was 
received indicating that the Veteran's medical records folder had 
been destroyed.  

Given the treatment records findings, there is no indication that 
the Veteran has a small, postoperative recurrent, or unoperated 
irremediable, inguinal hernia, not well supported by truss or not 
readily reducible.  In the absence of such evidence there exists 
no basis for a rating in excess of 10 percent for this disability 
under Diagnostic Code 7338.  

Under 38 C.F.R. § 4.123 and 4.124, neuritis and neuralgia, 
respectively, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Pertinent to the 
rating of neurological conditions, the term "incomplete 
paralysis" indicated impairment of a function of a degree 
substantially less than the type of picture for completely 
paralysis given for each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, combine 
with application of the bilateral factor.  38 C.F.R. § 4.124a, 
Note. 

Although the Veteran has complained of pain in the inguinal 
region, the evidence does not show severe paralysis of the ilio-
inguinal nerve.  The evidence also shows wholly sensory nerve 
damage.  As indicated above, mild or moderate paralysis of this 
area warranted a noncompensable rating.  Although the Veteran 
reports that he experiences pain, there is no evidence of loss of 
reflexes, muscle atrophy or sensory disturbances which would 
warrant a compensable evaluation.  

Thus, for the reasons set forth above, the Board finds that a 
rating in excess of 10 percent for residuals of hernia repair 
with nerve damage is not warranted for any point during the 
course of the claim.  As the preponderance of the evidence is 
against the claim, it must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  That 
provision provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran may 
be awarded a rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the disability 
at issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned therein.  
What the Veteran has not shown in this case is that his service-
connected condition has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or inadequate 
at any time during the current appeal.  The disability has not 
required frequent periods of hospitalization and there is no 
evidence of any interference with his employment such as periods 
of frequent hospitalizations, surgeries or inability to perform 
required tasks due to the condition.  As the Veteran's impairment 
is adequately contemplated by the rating criteria referral for 
consideration of an extraschedular rating is not warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for erectile dysfunction is 
granted. 

Entitlement to a rating in excess of 10 percent for residuals of 
a right inguinal herniorrhaphy is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


